DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “wherein a flow rate of the oxygen-depleted gas stream is minimized so that the temperature of the moist oxygen- depleted gas stream is greater than 80 deg.C”.  The originally-filed disclosure fails to provide support for this limitation. It is acknowledged that there is support for the temperature being greater than 80 deg. C, and support for minimizing the oxygen-depleted gas flow; however, there is a lack of support linking the two concepts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullinger (US 20060075682 A1) in view of Rettig (US 7261046 B1), as evidenced by Kang (US 20060144059 A1).
Regarding claim 1, Bullinger discloses or suggests a process for combusting a high-moisture fuel to generate steam, the process comprising:
contacting a high-moisture solid fuel (“wet coal”) with air (air from fan 127, Figs. 4-6,8) while heating the high-moisture solid fuel by indirect heat exchange with a recirculating thermal fluid (“waste process heat”) and heating the air by indirect heat exchange with the recirculating thermal fluid (132) to produce a dried solid fuel (120) and a moist air stream (116) (note: Bullinger teaches in paras. 18, 19, 21 that prior art systems have used an inert /oxygen-depleted gas to dry the solid fuel in a solid fuel dryer);
combusting (330, Figs. 10-12) the dried solid fuel (322, Figs. 10-12) with a combustion air stream (380, 382, Figs. 10-12) to produce a combustion products stream (combustion products are produced inside the furnace 330, Figs. 10-12) having an amount of heat; 
transferring a first portion of the amount of heat to generate steam (336, Figs. 10-12) by indirect heat exchange (334, Figs. 10-12) with the combustion products stream (steam 336 exits out the boiler 334 while the combustion products stream 306 exits out of the furnace 330, which suggests no mixing of the combustion products stream with the water/steam, i.e., there is indirect heat exchange); 
transferring a second portion of the amount of heat to preheat the combustion air (380, 382, Figs. 10-12) by indirect heat exchange (air preheater 376, see Figs. 10-12) with the combustion products stream (306); 
transferring a third portion of the amount of heat to the recirculating thermal fluid by indirect heat exchange with the combustion products stream (a portion of the heat generated from the combusting step is used to heat steam, and portion of the steam is waste process heat for use in the coal dryer, see para. 29).

Bullinger fails to disclose:
wherein the air stream used for contacting the high-moisture solid fuel is an oxygen-depleted gas stream; and
bypassing a portion of the combustion air stream to avoid the indirect heat exchange with the combustion products stream; wherein a flow rate of the oxygen-depleted gas stream is minimized so that the temperature of the moist oxygen- depleted gas stream is greater than 80 deg.C
 
Rettig teaches a process for combusting high-moisture fuel to generate steam, the process comprising: 
contacting a high-moisture solid fuel (208, Fig. 2) with an oxygen-depleted gas stream (220, Fig. 2) in a solid fuel dryer (210; see col. 2, lines 38-55); and
bypassing one or both of a portion of the combustion air stream (214, Fig. 2) to avoid the indirect heat exchange (206) with the combustion products stream (216).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bullinger to include the step of: contacting a high-moisture solid fuel with an oxygen-depleted gas stream (both the oxygen-depleted gas + air would be delivered to the heat exchanger 130 of Bullinger) while heating the high-moisture solid fuel by indirect heat exchange with a recirculating thermal fluid to produce a moist oxygen-depleted gas stream.  The motivation to combine is to lower the risk of fires and explosions in the solid fuel dryer (see Rettig in col. 1, lines 45-51 teaching where the use of oxygen-depleted gas reduces the risk of explosions).  A secondary motivation is to enhance the solid fuel drying process.  The oxygen-depleted gas stream (Rettig, 220) would contain very little moisture because the moisture would have condensed out due its cooling in the air preheater (Rettig, 206).  The low moisture oxygen-depleted gas would enhance the solid fuel drying in the dryer, especially if the ambient air stream (125, see Fig. 6 of Bullinger) that is fed to the solid fuel dryer is moist air (e.g., moist air from a rainy day).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bullinger to include the step of: bypassing one or both of a portion of the combustion air stream to avoid the indirect heat exchange with the combustion products stream.  The motivation to combine is so that the combustion air can be optimally controlled.  If the combustion air temperature is too high then there may be a risk of explosion in the coal mill (324, see Figs. 10-12 of Bullinger) (see col. 1, lines 45-48 of Rettig teaching where the risk of explosion in a coal mill/pulverizer can be mitigated by adjusting the temperature inside the mill).  Adjusting the combustion air temperature is also important because it would affect the combustion temperature inside the furnace, and the combustion temperature inside the furnace determines the amount of NOx emissions produced.  

Bullinger fails to disclose wherein a flow rate of the oxygen-depleted gas stream is minimized so that the temperature of the moist oxygen- depleted gas stream is greater than 80 deg.C.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, Bullinger in view of Rettig discloses a heat exchanger/dryer (e.g., Fig. 6 of Bullinger) that uses a heated oxygen-depleted gas stream to remove moisture from the wet coal (the moisture level of the coal affects the boiler efficiency, among other things, see para. 7 of Bullinger). The oxygen-depleted gas stream is heated by a recirculating thermal fluid (“waste process heat”) in the heat exchanger (130), and the oxygen-depleted gas stream transfers some of the heat to the wet coal in the dryer (140) to evaporate the moisture from the wet coal. The moist oxygen-depleted gas stream then exits the dryer. The well-known heat exchange formula Q between any two fluids (or solids) is given below (see Kang, para. 17-25, as evidentiary support):




                
                    Q
                     
                    =
                     
                    m
                    c
                    (
                    
                        
                            T
                        
                        
                            o
                            u
                            t
                        
                    
                    -
                    
                        
                            T
                        
                        
                            i
                            n
                        
                    
                    )
                
            
where
	Q: rate of heat transfer
	c: specific heat
	m: mass flow rate of the fluid
	Tout: temperature of the fluid after heat exchange
	Tin: temperature of the fluid before heat exchange
	
For Bullinger’s coal dryer/heat exchanger (130+140), the following conservation formulas apply.
                        
                            
                                
                                    Q
                                
                                
                                    w
                                    a
                                    s
                                    t
                                    e
                                     
                                    p
                                    r
                                    o
                                    c
                                    e
                                    s
                                    s
                                     
                                    h
                                    e
                                    a
                                    t
                                
                            
                            =
                            
                                
                                    Q
                                
                                
                                    o
                                    x
                                    y
                                    g
                                    e
                                    n
                                    -
                                    d
                                    e
                                    p
                                    l
                                    e
                                    t
                                    e
                                    d
                                     
                                    g
                                    a
                                    s
                                     
                                
                            
                        
                      (heat transfer in the heat exchanger 130)
		                        
                            
                                
                                    Q
                                
                                
                                    o
                                    x
                                    y
                                    g
                                    e
                                    n
                                    -
                                    d
                                    e
                                    p
                                    l
                                    e
                                    t
                                    e
                                    d
                                     
                                    g
                                    a
                                    s
                                
                            
                             
                            +
                             
                            
                                
                                    Q
                                
                                
                                    i
                                    n
                                    -
                                    b
                                    e
                                    d
                                     
                                    h
                                    e
                                    a
                                    t
                                     
                                    e
                                    x
                                    c
                                    h
                                    a
                                    n
                                    g
                                    e
                                    r
                                     
                                    f
                                    l
                                    u
                                    i
                                    d
                                
                            
                            =
                             
                            
                                
                                    Q
                                
                                
                                    c
                                    o
                                    a
                                    l
                                
                            
                        
                      (heat transfer in the dryer 140)

		                 
                    
                        
                            w
                            h
                            e
                            r
                            e
                             
                            Q
                        
                        
                            o
                            x
                            y
                            g
                            e
                            n
                            -
                            d
                            e
                            p
                            l
                            e
                            t
                            e
                            d
                             
                            g
                            a
                            s
                             
                        
                    
                     
                    =
                     
                    
                        
                            m
                        
                        
                            o
                             
                        
                    
                    c
                    (
                    
                        
                            T
                        
                        
                            m
                            o
                            i
                            s
                            t
                             
                            g
                            a
                            s
                        
                    
                    -
                    
                        
                            T
                        
                        
                            i
                        
                    
                    )
                
             
	                 mo = mass flow rate of the heated oxygen-depleted gas stream
		       Me = mass flow rate of in-bed heat exchanger fluid
Tmoist gas = temperature of the moist oxygen-depleted gas stream leaving the dryer 140
                                 T-i = temperature of the heated oxygen-depleted gas stream entering the dryer

	
The wet coal can be heated and dried by increasing                         
                            
                                
                                    Q
                                
                                
                                    o
                                    x
                                    y
                                    g
                                    e
                                    n
                                    -
                                    d
                                    e
                                    p
                                    l
                                    e
                                    t
                                    e
                                    d
                                     
                                    g
                                    a
                                    s
                                     
                                    s
                                    t
                                    r
                                    e
                                    a
                                    m
                                
                            
                        
                     and/or by increasing                         
                            
                                
                                    Q
                                
                                
                                    i
                                    n
                                    -
                                    b
                                    e
                                    d
                                     
                                    h
                                    e
                                    a
                                    t
                                     
                                    e
                                    x
                                    c
                                    h
                                    a
                                    n
                                    g
                                    e
                                    r
                                     
                                    f
                                    l
                                    u
                                    i
                                    d
                                
                            
                        
                    .                         
                            
                                
                                    Q
                                
                                
                                    o
                                    x
                                    y
                                    g
                                    e
                                    n
                                    -
                                    d
                                    e
                                    p
                                    l
                                    e
                                    t
                                    e
                                    d
                                     
                                    g
                                    a
                                    s
                                     
                                    s
                                    t
                                    r
                                    e
                                    a
                                    m
                                
                            
                             
                        
                    is a function of the mass flow rate of the oxygen-depleted gas stream (mo), and the temperature of the moist oxygen-depleted gas stream (Tmoist gas). mo can be adjusted by controlling the fan speed (127). Tmoist gas can be adjusted by controlling                         
                            
                                
                                    Q
                                
                                
                                    w
                                    a
                                    s
                                    t
                                    e
                                     
                                    p
                                    r
                                    o
                                    c
                                    e
                                    s
                                    s
                                     
                                    h
                                    e
                                    a
                                    t
                                
                            
                        
                     and/or by controlling                         
                            
                                
                                    Q
                                
                                
                                    i
                                    n
                                    -
                                    b
                                    e
                                    d
                                     
                                    h
                                    e
                                    a
                                    t
                                     
                                    e
                                    x
                                    c
                                    h
                                    a
                                    n
                                    g
                                    e
                                    r
                                     
                                    f
                                    l
                                    u
                                    i
                                    d
                                
                            
                        
                    .  
Therefore, the limitation, “wherein a flow rate of the oxygen-depleted gas stream is minimized so that the temperature of the moist oxygen- depleted gas stream is greater than 80 deg.C”, is a matter of optimizing the heat transfer in the heat exchanger/dryer.

Regarding claim 6, modified Bullinger discloses wherein when bypassing a portion of the combustion air stream, increasing or decreasing the amount of the portion of the combustion air stream bypassing indirect heat exchange with the combustion products stream to control one or more of the following properties (Note: “to control one or more of the following properties…” is an intended result of a process step positively recited and is therefore not given patentable weight, see MPEP 2111.04): moisture content of the dried solid fuel (see Rettig disclosing where a bypassed portion of combustion air 214 would cause the air delivered to the pulverizer 210 to be cooler, which would affect the moisture content of the dried solid fuel; see Figs. 10-12 of Bullinger also disclosing where combustion air 380 is delivered to a coal pulverizer 324 containing the dried solid fuel).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullinger (US 20060075682 A1) in view of Rettig (US 7261046 B1), and Kang (US 20060144059 A1), as applied to claim 1, and further in view of Nakata (US 20170089640 A1).
Regarding claim 2, Bullinger fails to disclose wherein the high-moisture solid fuel flows counter-current to the recirculating thermal fluid and co-current to the oxygen-depleted gas stream.   
Nakata teaches a suitable coal dryer for the coal power plant of Bullinger.  Nakata teaches a coal dryer (para. 2), wherein the high-moisture solid fuel (W, Fig. 1) flows counter-current to the recirculating thermal fluid (steam) and co-current to the oxygen-depleted gas stream (carrier gas A) (steam enters feed pipe 70 then flows through pipe 11, which is counter-current to the solid fuel W flow, see para. 109; the carrier gas A enters and flows co-current with the solid fuel W, see paras. 107-108).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bullinger to include the step wherein the high-moisture solid fuel flows counter-current to the recirculating thermal fluid and co-current to the oxygen-depleted gas stream.  Nakata provides a working coal dryer that can be used for the power plant in Bullinger (Bullinger’s coal dryer is shown as a diagram).  Moreover, Nakata states that his dryer can efficiently dry large quantities of coal (paras. 12, 13).  Efficiently drying large quantities of coal would be beneficial for the coal power plant of Bullinger since power plants require a large quantity of dried coal to produce electricity.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullinger (US 20060075682 A1) in view of Rettig (US 7261046 B1) and Kang (US 20060144059 A1), as applied to claim 1, and further in view of Terushita (US 20110083594 A1).
Regarding claim 4, Bullinger fails to disclose further comprising adding an oxygen-enriched stream to the combustion air stream prior to combusting the dried solid fuel; and 
controlling one or both of a flow rate of the oxygen-enriched stream and a location of adding the oxygen-enriched stream to control one or more of the following properties: steam temperature, steam pressure, steam drum level, stoker grate temperature, 2 of 6Appl. No. 16/991,633temperature of the combustion products stream prior to transferring the first portion of the amount of heat to generate steam, temperature of the combustion products stream after transferring the first portion of the amount of heat to generate steam, temperature of the combustion products stream after transferring the second portion of the amount of heat the preheat the combustion air, temperature of the combustion products stream after transferring the third portion of the amount of heat to the recirculating thermal fluid, temperature of the moist oxygen-depleted gas stream, temperature of the dried solid fuel, moisture level of the high-moisture solid fuel, and moisture level of the dried solid fuel.  
However, Terushita teaches a coal power plant, and the step of: adding an oxygen-enriched stream (24, Fig. 1) to the combustion air stream (15, Fig. 1) prior to combusting (in a boiler 4) the dried solid fuel (3, Fig. 1) (see para. 64); and
controlling one or both of a flow rate of the oxygen-enriched stream and a location of adding the oxygen-enriched stream to control one or more of the following properties: 2 of 6Appl. No. 16/991,633temperature of the combustion products stream prior to transferring the first portion of the amount of heat to generate steam (the Examiner is taking official notice that the amount of oxygen in the oxidant mixture affects the flame temperature because the relative ratio of fuel and oxygen affects the flame temperature, and also the flame temperature affects the temperature of the combustion products stream; a boiler 4 is disclosed, which suggests steam is produced; note: Applicant did not traverse the official notice)
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bullinger to include the step of: adding an oxygen-enriched stream to the combustion air stream prior to combusting the dried solid fuel; and controlling one or both of a flow rate of the oxygen-enriched stream and a location of adding the oxygen-enriched stream to control one or more of the following properties: 2 of 6Appl. No. 16/991,633temperature of the combustion products stream prior to transferring the first portion of the amount of heat to generate steam.  The motivation to combine is to reduce NOx emissions (Terushita, paras. 7, 8)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullinger (US 20060075682 A1) in view of Rettig (US 7261046 B1), Kang (US 20060144059 A1), and Terushita (US 20110083594 A1), as applied to claim 4, and further in view of Leininger (US 20090178338 A1).
Regarding claim 5, Bullinger in view of Terushita fail to disclose wherein the oxygen-enriched stream and the oxygen-depleted stream are both produced by the same air separation unit.  
However, Leininger teaches a gasification system, wherein the oxygen-enriched steam is used to react with a fuel in the gasifier (134, Fig. 1) and the oxygen-depleted stream (122, Fig. 1) is used as drying gas in the dryer (118+124); and wherein both streams are produced by the same air separation unit (112, Fig. 1).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Bullinger (in view of Terushita) wherein the oxygen-enriched stream and the oxygen-depleted stream are both produced by the same air separation unit.  The air separator can be used to supply oxygen to control the NOx emissions produced in the furnace, and to supplement the oxygen-depleted gas used in the coal dryer.  An extra supply of oxygen-depleted drying gas could help shorten the drying time of the coal in the coal dryer, and/or be used to partially replace the oxygen-depleted drying gas (supplied from other parts of the system) in case they are in short supply.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but do not apply to the current office action.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762